PER CURIAM
Glen Scott Evans ("Movant") appeals the motion court's denial of his Missouri Supreme Court Rule 29.15 (2015) amended motion for postconviction relief. Movant claims the motion court clearly erred by waiving claims not specifically raised in the amended motion and by denying the four claims properly raised in the amended motion, specifically: failure to prepare for testimony of a State's witness, Movant's ex-wife ("Nikki Evans"); failure to call Co-Defendant as a favorable witness; failure to prepare Movant for trial; and failure to object during cross-examination at trial. We have reviewed the briefs of the parties and the record on appeal, and we find the motion court did not clearly err. An extended opinion would have no jurisprudential purpose. We have provided a memorandum setting forth the reasons for our decision to the parties for their use only.
We affirm the judgment under Missouri Supreme Court Rule 84.16(b)(2) (2018).